ORDER

PER Curiam
Michael French (Appellant) appeals the judgment of the Circuit Court of the City of St. Louis denying his motion for a new trial. On appeal, Appellant claims the trial court erred when it: (1) allegedly invited jury panelists to refrain from disclosing information during voir dire that might reveal relevant life experiences or prejudices; (2) denied Appellant’s Batson objection; (3) allowed the State to ask a defense witness whether Appellant had been with her when she was arrested for possession of a controlled substance; and (4) allowed the State to improperly bolster a witness’s testimony during closing arguments, In his fifth point on appeal, Appellant asks that we exercise our inherent power to prevent miscarriage of justice and remand the case for a new trial based on newly discovered evidence. We affirm Appellant’s conviction on all points. ,
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We hávé, however, provided á memorandum opinion only for the use of the parties setting forth the reasons for óur decision. Rule 30.25(b).